Citation Nr: 9904946	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-24 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for disc narrowing, 
T8-T9, with T7 involvement, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for torn anterior 
cruciate ligament with fractured medial tibial plateau, right 
knee, post operative, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
fractured posterior talus, right ankle, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
October 1985.

This matter arises from a February 1994 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  The veteran filed a timely 
substantive appeal.  

The Board notes that in his informal hearing presentation, 
the veteran's service representative includes as appellate 
issues, claims for service connection for hearing loss, 
tinnitus, and disabilities of the cervical spine, lumbar 
spine, and right hip.  These claims were denied in March 
1995.  The veteran submitted a timely notice of disagreement 
in April 1995, and the RO issued a statement of the case in 
June 1995.  The veteran failed to file a substantive appeal.  
The Board is without jurisdiction to review these claims.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.300 (1998).  

The Board also notes that the veteran has reported that his 
disabilities have affected his employment and prevented him 
from continuing in his usual trades.  It appears from the 
record that he is asserting a claim for total compensation 
due to his alleged unemployability, although he is apparently 
in receipt of vocational rehabilitation benefits.  This 
matter is referred to the RO for clarification and 
appropriate action.   
Also referred to the RO is the veteran's assertion that he 
has a right hip disability secondary to service connected 
conditions.  His original claim for direct service connection 
for a right hip disability was denied in March 1995, and this 
decision is final.  However, subsequent to a July 1998 VA 
examination report indicating a probable relationship between 
the hip and service connected conditions, he requested 
service connection on a secondary basis.  The RO should 
review the examiner's report and take appropriate action.


FINDINGS OF FACT

1.  The residuals of the veteran's fractured thoracic spine 
with disc narrowing, T7-T9, is manifested by a demonstrable 
deformity of T7 and is productive of moderate to severe 
limitation of motion due to chronic pain.

2.  The veteran's right knee torn anterior cruciate ligament 
with fractured medial tibial plateau, post operative, is 
productive of no more than moderate impairment as manifested 
by slight laxity of the ligaments on the right with a 
positive drawer sign and limitation of flexion to 124 
degrees. 

3.  The veteran's right ankle disability is productive of 
marked limitation of motion as manifested by 2 degrees of 
dorsiflexion with pain, and 37 degrees of plantar flexion, 
without evidence of ankylosis. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 20 percent for disc narrowing, T8-T9, with T7 
involvement, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5285-5291 (1998).

2.  The schedular criteria for a disability evaluation in 
excess of 20 percent for a torn anterior cruciate ligament 
with fractured medial tibial plateau, right knee, post 
operative, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

3.  The schedular criteria for a disability evaluation in 
excess of 20 percent for residuals of a fractured posterior 
talus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §§  4.7, 4.3 (1998).

The veteran was granted service connection for disabilities 
of the back, right knee, and right ankle, as the result of a 
motorcycle accident during service.  He maintains that each 
of these conditions has increased in severity since his 
separation from service and is more disabling than reflected 
by the current rating.  During the pendency of the appeal, 
each of the veteran's disability ratings was increased.  
However, as the veteran has expressed his displeasure with 
the assigned evaluations, the issues remain in controversy 
and the Board will proceed with appellate review.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).   

A.  Increased Rating for Disc Narrowing T8-9, T7 

The veteran was granted service connection for residuals of a 
fractured thoracic vertebra with disc narrowing, effective 
May 1987.  At the time that he initiated his appeal he was 
assigned a non compensable rating.  During the pendency of 
this appeal, and subsequent to an RO hearing, his rating was 
increased to 20 percent.  

In conjunction with his claim for an increased rating, the 
veteran was afforded a VA examination of his spine in January 
1994.  He reported pain between his shoulders and into his 
neck.  A radiograph of the thoracic spine showed vertebral 
end plate irregularity and mild wedging throughout the mid 
thoracic spine with slight progression in the degenerative 
disease noted.  The radiologist reported that the findings 
were consistent with old Scheuermann's disease.   The VA 
examiner's diagnosis was: Status post fracture of T7 1985; 
mild disc narrowing at T8-T9 with residual chronic daily 
pain. 

In October 1994, the veteran appeared for a local hearing.  
He submitted private medical records, including a magnetic 
resonance imaging (MRI) report of the thoracic spine 
performed in May 1994.  The report indicated that the veteran 
had multilevel disc height narrowing and end plate 
irregularities with mild accentuation of thoracic kyphosis, 
findings which were noted to be consistent with mild 
Scheuermann's changes.  There was also a central annular tear 
and focal annular bulging at T6-7 causing mild ventral cord 
flattening.  The veteran testified that he had a backache 
every morning and could not bend forward more than a quarter 
or a third of his bending "capabilities" until after his 
medication.  He reported that sleeping was uncomfortable.  He 
further testified that he could throw his back out with 
simple activities such as taking out the trash or lifting a 
book, which resulted in two to three days of bedrest.  He 
stated that these episodes occurred 6 to 12 times a year, and 
that during this time, the pain went from the base of his 
skull to his buttocks and prevented him from bending or 
twisting.  He reported that the only comfortable position was 
to lay in bed.  He also testified that he had difficulty 
sitting in one position for a long time.

VA outpatient records from November 1995 through February 
1998 show treatment for complaints of chronic back pain with 
a referral for physical therapy, which the veteran failed to 
complete.  A February 1998 outpatient clinical note indicated 
that the veteran's condition was improving over time.  He was 
ambulating satisfactorily and X-rays of his lower back showed 
only some mild degenerative spurring.  He was scheduled to 
return for review in six months.   

The veteran was afforded a VA examination in July 1998.  He 
complained of increased pain in his entire back, particularly 
in the mornings.  He reported a decreased range of motion of 
the dorsolumbar spine and increased pain with use.  Physical 
examination of the dorsolumbar spine revealed forward flexion 
to 20 degrees with the veteran unable to flex further due to 
complaints of pain.  The examiner noted that there was no 
passive effort to increase flexion due to the veteran's 
concern of exacerbating his back disability.  Lateral flexion 
was 16 degrees to the right and 13 degrees to the left with 
pain at the limits. Rotation was 20 degrees bilaterally 
"with an increase in the amount of pain that was present at 
the time he started the maneuver."  The examiner reported a 
diagnosis of status post fracture of T7 with annular bulging 
at T6-T7, multi-level disc degeneration in the lumbar spine, 
and annular tear.  He also noted that the veteran's right hip 
pain associated with walking was of recent origin and 
probably secondary to his right knee and ankle problems with 
an altered gait.  

The veteran's back disability is currently assigned a 20 
percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5285-5291.  His rating is assigned based upon residuals of a 
fractured vertebra as it affects limitation of motion.  
Diagnostic Code 5285 provides that when there is no spinal 
cord involvement and no neck brace required for residuals of 
a fractured vertebra, the disability is evaluated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  Pursuant to Diagnostic Code 5291, a maximum 10 percent 
rating is assigned for moderate or severe limitation of 
motion of the dorsal spine.  

In the instant case, the veteran has been assigned a 10 
percent rating for vertebral deformity and a 10 percent 
rating for moderate to severe limitation of motion.  This is 
the schedular maximum rating for his thoracic spine under 
either of the applicable diagnostic codes as there is no 
spinal cord involvement.  He is eligible for a 30 percent 
rating under Diagnostic Code 5288 only if there is evidence 
of unfavorable ankylosis.  As the medical evidence does not 
show that the veteran's thoracic spine disability has 
resulted in ankylosis, either favorable or unfavorable, an 
increased rating under this diagnostic code is not warranted.  

With regard to the veteran's assertions of chronic pain, the 
Board notes that when functional loss is alleged due to pain 
on motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
be considered in addition to the schedular criteria.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-208 (1995).  The veteran has 
stated repeatedly that he has constant pain in his entire 
back that limits his mobility and ability to perform daily 
activities such as lifting, prolonged sitting, and extended 
walking.  VA outpatient clinical notes, and a July 1998 VA 
examination report, confirm his assertions with objective 
evidence of painful motion.  However, the Board finds that 
there is no medical evidence to show that the veteran's mid-
back pain, or any other symptom, results in additional 
functional limitation to a degree that would be consistent 
with ankylosis, either favorable or unfavorable, or any other 
type of functional limitation such that a higher rating is 
warranted.  It is pertinent to point out that the medical 
evidence shows that the veteran has non-service-connected 
cervical and lumbar spine disorders that are also symptomatic 
and, of course, any limitation of motion of the lumbar spine 
would affect motion of the thoracic spine as both parts of 
the spine move in unison.  There is also X-ray evidence of 
additional non-service-connected pathology (Scheuermann's 
disease) of the thoracic spine.  In any event, even assuming 
all of his pain and limitation of motion of the mid back are 
due to the service-connected disability in question, so noted 
above, his current 20 percent rating includes the maximum 
rating (10 %) for limitation of motion of the thoracic spine 
and an additional 10 % rating for deformity of a vertebral 
body.  While some of the antecedent medical evidence 
indicates fairly good motion, it is apparent from the most 
recent VA compensation examination that the veteran has 
severe limitation of motion of the thoracic spine due to 
pain.  In other words, pain has already been  considered in 
arriving at the conclusion that there is severe limitation of 
motion; the medical evidence does not indicate that the 
veteran is unable to move his thoracic spine (ankylosis) 
because of pain.  

B.  Increased Rating for Right Knee Disability

As noted previously, the veteran was granted service 
connection for a torn anterior cruciate ligament in the right 
knee as the result of a motorcycle accident during service.  
In August 1986, while the veteran was still enlisted, a 
private physician performed a right knee arthroscopy.  The 
postoperative diagnosis was reported as: Torn anterior 
cruciate and posterior lateral meniscus, and osteochondral 
fracture of medial tibial plateau, attenuation of posterior 
cruciate ligament.  The veteran was subsequently found unfit 
for duty by a Medical Evaluation Board with the diagnosis of 
chronic internal derangement, right knee.  In August 1987 he 
was recommended for separation from service.  

The veteran was originally assigned a non compensable 
disability rating for his right knee disability.  During the 
pendency of this appeal, he was assigned a current rating of 
20 percent.  In conjunction with his claim, he was afforded a 
VA examination in January 1994.  He reported daily pain and 
swelling in his right knee with ongoing spells of weakness, 
especially when turning.  He noted that the had not sought 
treatment for his knee until recently.  The VA examiner 
reported a few small arthroscopic scars of the knee with no 
swelling and no obvious deformity.  The popliteal area was 
within normal limits with no subluxation of the patella and 
no focal tenderness.  Testing for anterior and posterior 
cruciate ligaments appeared to be grossly normal, as did the 
medial and lateral collateral ligaments.  The quadriceps 
muscles were normal and deep tendon reflexes were 2+ at the 
right knee.  An X-ray of the right knee was normal.  The 
examiner reported a diagnosis of status post fracture of the 
right medial tibial plateau of the right knee with associated 
torn anterior cruciate ligament, posterior lateral meniscus 
injury and attenuation of the posterior cruciate ligament 
treated with debridement and arthroscopy in 1986 and residual 
chronic pain and intermittent weakness.  The examiner 
recommended that the veteran's chronic knee pain and 
instability warranted further orthopedic investigation 
through consultation or MRI studies.
 
During his hearing in October 1994, the veteran testified 
that his right knee gave out regularly and that he snapped 
his right foot when he walked to prevent this from happening.  
He stated that he required a knee brace to support his knee, 
particularly when playing basketball, and that his knee was 
always swollen.  He further testified that his right thigh 
muscle had atrophied about 1/2 inch because of his knee 
disability.  He testified that his knee ached all the time 
and that it made a "crunching, crepitus noise" when he bent 
down.  He stated that his knee gave out anytime without 
warning and as a result, he was restricted in his walking, 
running, and stair climbing.  

VA outpatient records covering the period from December 1993 
through February 1998 show complaints of the right knee 
"giving out" in March 1994 and a diagnosis of disruption of 
the anterior cruciate ligament, right knee.  In April 1994, 
he was noted to have ongoing pain and swelling in his right 
knee, and a November 1995 clinical evaluation noted that the 
veteran had mild crepitus with very slight swelling.  The 
diagnosis was again, disruption of the anterior cruciate 
ligament.  The outpatient records reflect no further 
treatment of the right knee through February 1998. 

In July 1998, during his VA examination, the veteran 
complained that increased pain in his right knee and right 
hip stopped him from walking after two to three blocks.  He 
reported that using a Velcro knee brace that he purchased 
helped considerably.  The examiner noted the veteran's 
history of torn anterior cruciate ligament, attenuation of 
the posterior cruciate, osteochondral fracture in the medial 
tibial plateau.  The physical examination of the right knee 
revealed a range of motion from zero to 124 degrees with 
tightness on flexion.  There was a slight laxity of the 
ligaments on the right with a positive drawer sign.  The 
examiner reported a diagnosis of status post motor vehicle 
accident with residual torn right anterior cruciate ligament 
and instability of the knee with pain.

The veteran's right knee disability was increased to 20 
percent in an August 1998 rating decision pursuant to the 
schedular criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which refers to instability of the knee.  Under this 
particular code, a 20 percent rating is assigned for 
recurrent subluxation or lateral instability that is 
moderate.  A maximum 30 percent rating is assigned for severe 
recurrent subluxation or lateral instability of the knee.  

Diagnostic Codes 5260 and 5261 are also for consideration 
here as they apply to limitation of motion of the leg.  
However, a minimum 10 percent rating is assigned for 
limitation of flexion to 45 degrees and limitation of 
extension 10 degrees under the respective diagnostic codes.  
In the instant case, the veteran's right knee demonstrates 
full extension and limitation of flexion to 124 degrees.  A 
compensable rating under these particular codes is not 
indicated.  

After a review of the objective medical evidence of record, 
accompanied by the veteran's testimony, the Board concludes 
that the preponderance of the evidence is against a 
disability evaluation in excess of 20 percent for the 
veteran's right knee disability.  While he clearly has some 
limitation of flexion and instability of his knee, despite 
his reports of his knee giving out regularly, the VA examiner 
reported that the instability was slight.  Moreover, while 
the veteran stated that he was required to wear a brace, he 
also acknowledged that it was in conjunction with strenuous 
activities such as basketball or running.  Thus, the Board 
concludes that the instability of the veteran's right knee is 
indicative of no more than moderate impairment.  

The Board notes that in the informal hearing presentation, 
the veteran's service representative requested a separate 
rating for the veteran's right knee for arthritis with 
limitation of motion.  Degenerative arthritis of the knee is 
a condition which allows for a possible separate rating when 
there is evidence of arthritis in addition to instability 
under Diagnostic Code 5257.  However, there must be evidence 
of some limitation of motion due to the arthritis in addition 
to lateral instability or recurrent subluxation to obtain a 
separate rating.  See General Counsel's opinion in VAOPGCPREC 
23-97 (July 1, 1997).  In the instant case, the veteran has 
no diagnosis of arthritis of the right knee.  Indeed, the 
January 1994 X-ray of the veteran's right knee was completely 
negative.  Therefore, consideration of a separate rating for 
arthritis of the right knee is not warranted.

C.  Right Ankle

The veteran was originally assigned a noncompensable 
disability evaluation for his right ankle disability.  He 
contends that his right heel is painful and arthritic, 
requiring him to take medication to maintain his daily 
activities.  He asserts that the extent of his disability has 
been minimized in the medical records.

During the January 1994 VA examination of his right ankle, 
the veteran complained of some chronic, mild, discomfort in 
the area of the talus but report no restriction of motion, 
recurrent swelling or re-injury.  Physical examination of the 
right ankle revealed no evidence of deformity, no scars, no 
focal tenderness, and no crepitus.  There was full range of 
motion without pain and good ankle strength.  The veteran was 
able to easily stand on his toes.  An X-ray of the right 
ankle and calcaneus showed no evidence of fracture.  The 
examiner reported a diagnosis of status post fracture of the 
posterior talus of the right ankle in 1985, with residual 
mild discomfort.  

As noted previously, the veteran appeared for a hearing in 
October 1994.  He testified that ever since he had fractured 
his heel, he had problems with walking, standing, or any 
activity after 45 minutes.  He stated that his right ankle 
did not move with the same mobility as his right ankle.  He 
testified further that he had a snapping and popping noise in 
his right ankle and that it was a "bit unstable."  He 
testified that he had multiple sprains of the right ankle 
which he attributed to the weakness of his right leg.  
VA outpatient treatment records covering the period from 
December 1993 through February 1998, show one instance in 
November 1995 when the veteran was evaluated for complaints 
of pain.  The clinical notes included a diagnosis of 
traumatic arthritis, right ankle.  An October 1997 outpatient 
evaluation for medication for chronic pain of the back and 
right knee, makes no mention of the right ankle.  

The veteran's July 1998 VA examination report reflected his 
complaints of pain with weight-bearing, particularly after 
one-half to one block of walking.  Physical examination 
showed 2 degrees of dorsiflexion of the right ankle with 
pain.  Passive motion did not increase the range.  Plantar 
flexion was to 37 degrees on the right.  The examiner 
reported a diagnosis of status post motor vehicle accident 
with residuals, and noted that the veteran's right hip pain 
was probably secondary to his right knee and ankle problems 
with altered gait.

The veteran is currently assigned a 20 percent rating for 
residuals of a fractured posterior talus, right ankle.  His 
disability was evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, which refers to limitation of motion of 
the ankle.  According to the schedular criteria, a 10 percent 
rating is assigned for moderate limitation of motion and a 
maximum 20 percent is assigned for marked limitation of 
motion.  The veteran is eligible for a increased rating of 30 
percent with evidence of ankylosis in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion between 
zero and 10 degrees.  Here, while the medical evidence shows 
that the veteran's right ankle is quite limited in motion, it 
is not ankylosed into a single position warranting a 30 
percent rating.  The Board considered the veteran's testimony 
that he has had multiple sprains due to the "weakness" of 
his right leg.  However, he is a layperson and not competent 
to offer a diagnosis regarding his right ankle which requires 
the medical expertise of a professional.  Moreover, despite 
his report of "multiple sprains," there is no medical 
evidence of record to support his contention.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability evaluation in excess of 20 
percent for residuals of a fractured posterior talus, right 
ankle.  

D.  Conclusion

In reviewing the foregoing claims for increased ratings of 
the right knee and right ankle disabilities with regard to 
the veteran's complaints of pain, the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, and 4.45, and their 
application here as they relate to functional loss and pain 
on movement.  There is no objective evidence of pain to 
palpation or with motion of the right knee.  With regard to 
the right ankle, there is objective evidence of pain with 
dorsiflexion on the VA examination report of July 1998.  
However, there is no medical evidence of, weakness, 
incoordination, fatigue, or any other symptom, which results 
in any additional functional limitation to a degree that 
would support a higher rating under the applicable rating 
criteria with respect to either the right knee or right 
ankle.  Despite the veteran's testimony that his right thigh 
has atrophied, there is no accompanying objective medical 
evidence of disuse atrophy, or incoordination on use, such 
that a higher disability evaluation is warranted under these 
regulations for either the right knee or right ankle.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); also see Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  

Furthermore, the Board notes that there is no indication of 
record that the veteran's disability picture is so unusual or 
exceptional as to render inadequate the regular schedular 
standards.  In this respect, the Board notes that although 
the veteran has asserted that he has been unable to find 
employment due to his service-connected disabilities, there 
is no objective evidence of record showing that the veteran's 
thoracic spine, right knee, or right ankle disability has 
caused marked interference with employment (i.e., beyond that 
contemplated by the assigned evaluation).  Nor is there 
evidence of any frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996). 
The Board also considered the provisions of 38 U.S.C.A. § 
5107(b) (West 1991).  However, the Board has found no 
indication of an 'approximate balance of positive and 
negative evidence' that would otherwise warrant more 
favorable determinations pursuant to 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to a disability rating in excess of 20 percent 
for disc narrowing, T8-T9, with T7 involvement, is denied.

Entitlement to a disability rating in excess of 20 percent 
for torn anterior cruciate ligament with fractured medial 
tibial plateau, right knee, post operative, is denied. 

Entitlement to a disability rating in excess of 20 percent 
for residuals of a fractured posterior talus, right ankle, is 
denied. 




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

